Mr. Justice Bean
delivered the opinion of the court.
This is a suit to enjoin the defendant from constructing a building in front of lot 1, block 3, in Woodland addition to the city of Bandon, Coos County, Oregon, between that lot and the established wharf line, of the city. The trial court rendered a decree in favor of plaintiff, and defendant appeals.
The facts in this suit, and the rights of the parties, are substantially the same as in the case of Rasmussen v. Walker Warehouse Co. et al., ante, p. 316 (136 Pac. 661), in which an opinion has this day been rendered. The form of the suit corresponds with that of Oliver v. Klamath Lake Nav. Co., 54 Or. 95 (102 Pac. 786). It is unnecessary, therefore, to say anything in addition *332to that which was said in the Rasmussen ease. The same decree will be entered in this suit as in that one, affirming the decree of the lower court.
Affirmed.
Mr. Chief Justice McBride, Mr. Justice Eakin and Mr. Justice McNaey concur.